DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the applied art, whether taken alone or in combination, is not seen to disclose or to suggest the features of amended independent Claims 10 and 19. More particularly, with regard to Claim 10, the applied art is not seen to disclose or to suggest at least the features of, a second electrode being a pad to which a selection signal is input, from outside of the electronic device, to select a part of the plurality of signal lines. Similarly, with regard to Claim 19, the applied art is not seen to disclose or to suggest at least the features of, a second electrode being a pad to which pulses are input, from outside of the electronic device. Yamada is seen to disclose an imaging device including the plurality of pixel cells 14A, each including the pixel electrode, and a counter electrode. The Office Action pointed out that "the second electrode" of claim 10 corresponds to the pixel electrode 50. In Yamada, however, the pixel electrode 50 is just an electrode for receiving charges generated by photoelectric conversion. (See the description from column 6, row 62 to column 7 row 13.) The pixel electrode 50 in Yamada does not input a signal from outside of the imaging device. Therefore, the second electrode in the amended Claims 10 and 19 is not disclosed by Yamada.
In response, the examiner respectfully disagrees. Yamada discloses in col. 8, lines 6-25 that “The pixel electrode 50 of the photoelectric conversion portion 10 is connected to a control terminal (a gate here) of the signal detection transistor 11. Signal charges collected by the pixel electrode 50 are stored in a charge storage node 24 between the pixel electrode 50 and the gate of the signal detection transistor 11. That is, a voltage corresponding to the amount of signal charges stored in the charge storage node 24 is applied to the gate of the signal detection transistor 11. An input (a drain here) of the signal detection transistor 11 is connected to a power line 21 (a source follower power source) which supplies a predetermined power voltage to each pixel cell (the claimed a selection signal),…of the reset transistor 12”, in column 12, lines 45-64 that “FIG. 4 schematically shows the photoelectric conversion portion 10 when seen from a normal direction of the semiconductor substrate 31. In FIG. 4, the region 51A when the sensitivity adjustment voltage of −2 V is applied to the auxiliary electrode 61 is schematically indicated by a broken line. In the example shown in FIG. 4, the region 51A has a first area slightly larger than the area of the pixel electrode 50 (the claimed pad to which a selection signal is input) on a plane parallel to the photoelectric conversion layer 51…,  and there is no definite line of demarcation between the regions 51A and 51B”, and in col. 30, lines 26-34 that “FIG. 26 shows an exemplary configuration of an imaging module including an imaging device according to an embodiment of the present disclosure. An imaging module 200 shown in FIG. 26 includes an imaging device 100, an optical system 110 which includes a lens, a diaphragm, and the like, a camera signal processing circuit 120, and a system controller 130. The imaging module 200 may include an input interface including various buttons and a touch screen for accepting an input from a user (the claimed input from the outside of the electronic device to select a part of the plurality of signal lines)”. From the above passages, it is clear that the claimed second electrode is anticipated by the pixel electrode 50 being a pad (the area of the pixel electrode shown in Fig. 4 of Yamada) to which a selection signal is input (power line 21 of Yamada), from outside of the electronic device, to select a part of the plurality of signal lines (an input interface including various buttons and a touch screen for accepting an input from a user) (such as power on and taking picture/video) of Yamada. Thus, Yamada does indeed disclose the claimed a second electrode being a pad to which a selection signal is input, from outside of the electronic device, to select a part of the plurality of signal lines as recited in claims 10 and 19.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Patent No. 9,888,190 B2) in view of Mazed (US Patent No. 11,320,588 B1).
In considering claim 10, Yamada et al. discloses all the claimed subject matter, note 1) the claimed a cell array unit in which cells are arranged in a plurality of rows and a plurality of columns is met by the plurality of pixel cells 14A (Fig. 1, col. 6, lines 14-61), 2) the claimed a plurality of signal lines, each of the plurality of signal lines being arranged - 33 -10204934US01corresponding to one of the plurality of rows or the plurality of columns and being connected to corresponding cells is met by the plurality of vertical signal line 17 (Fig. 1, col. 8, line 4 to col. 9, line 23), 3) the claimed a first electrode via according to an analog signal transmitted via at least one of the plurality of signal lines passes is met by the counter electrode 52 (Figs. 1-2 and 4, col. 8, lines 6-25, from col. 10, line 3 to col. 11, line 30, col. 12, lines 45-64, and col. 30, lines 26-34), 4) the claimed a second electrode being a pad to which a selection signal is input, from outside of the electronic device, to select a part of the plurality of signal lines is met by the pixel electrode 50 (Figs. 1-2, col. 10, line 3 to col. 11, line 30), and 5) the claimed a third electrode via which an analog signal according to an analog signal transmitted via the part of the plurality of signal lines selected based on the selection signal passes is met by the auxiliary electrode 61 (Figs. 1-2, col. 10, line 3 to col. 11, line 30). 
However, Yamada et al. explicitly does not disclose the claimed a first electrode via which a digital signal.
Mazed teaches that furthermore, the digital processor can also be based on ferroelectric or carbon nanotube material, a carbon nanotube can be utilized as an electrode in 400A4/400A5/400A6/400A7 and as an interconnecting material in 400A5/400A6/400A7 (Fig. 16D, col. 64, line 34 to col. 65, line 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrode via digital processor as taught by Mazed into Yamada et al.’ system in order to simplify the operation of the system.
In considering claim 19, Yamada et al. discloses all the claimed subject matter, note 1) the claimed a method of controlling an electronic device including a cell array unit in which cells are arranged in a plurality of rows and a plurality of columns, a plurality of signal lines, a first electrode, a second electrode being a pad to which pulses are input, from outside of the electronic device, and a third electrode, each of the plurality of signal lines being arranged corresponding to one of the plurality of rows or the plurality of columns and being connected to corresponding cells is met by imaging device 100A (Figs. 1-2 and 4, col. 6, lines 14 to col. 8, line 25, from col. 10, line 3 to col. 11, line 30, col. 12, lines 45-64, and col. 30, lines 26-34), 2) the claimed outputting a signal based on a voltage potential of at least one of the plurality of signal line form the first electrode is met by the counter electrode 52 (Figs. 1-2, col. 10, line 3 to col. 11, line 30), 3) the claimed acquiring an analog signal based on a voltage potential of a part of the plurality of signal lines from the third electrode is met by the auxiliary electrode 61 (Figs. 1-2, col. 10, line 3 to col. 11, line 30), and 4) the claimed selecting the part of the plurality of signal lines according to the number of pulses input to the second electrode is met by the pixel electrode 50 (Figs. 1-2, col. 10, line 3 to col. 11, line 30). 
However, Yamada et al. explicitly does not disclose the claimed outputting a digital signal form the first electrode.
Mazed teaches that furthermore, the digital processor can also be based on ferroelectric or carbon nanotube material, a carbon nanotube can be utilized as an electrode in 400A4/400A5/400A6/400A7 and as an interconnecting material in 400A5/400A6/400A7 (Fig. 16D, col. 64, line 34 to col. 65, line 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrode via digital processor as taught by Mazed into Yamada et al.’ system in order to simplify the operation of the system.
In considering claim 22, the claimed wherein each of the cells includes a photoelectric conversion element or a display element is met by the photoelectric conversion portion 10 (Fig. 1, col. 6, lines 37-45 of Yamada).
Claim 23 is rejected for the same reason as discussed in claim 22 above.
5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Patent No. 9,888,190 B2) in view of Mazed (US Patent No. 11,320,588 B1) and further in view of Kawazu et al. (US Patent No. 10,992,889 B2).
In considering claim 20, the combination of Yamada et al. and Mazed disclose all the limitations of the instant invention as discussed in claim 19 above, except for providing the claimed further comprising detecting a failure of the electronic device based on the analog signal. Kawazu et al. teach that in addition, test signal generators 120 and 130 that generate test signals for detecting a failure of the signal line 21 are arranged in each row of the pixel array unit 10 (Fig. 1, col. 7, lines 11-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the failure detector as taught by Kawazu et al. into the combination of Yamada et al. and Mazed’ system in order to detect the failure of an image sensor.
Allowable Subject Matter
6.	Claims 1-7 and 11-18 are allowed.
The independent claim 1 identifies the distinct features: “a first electrode via which a signal according to a signal transmitted via at least one of the plurality of signal lines passes; and a third electrode that is electrically connected to a node between cells that are connected to the part of the plurality of signal lines selected based on the selection signal and the first electrode, wherein a voltage potential of the third electrode correlates with a voltage potential of the part of the plurality of signal Ines selected based on the selection signal”. The closest prior art, Yamada et al. (US Patent No. 9,888,190 B2), Mazed (US Patent No. 11,320,588 B1) and Kawazu et al. (US Patent No. 10,992,889 B2), fail to anticipate or render the above underlined limitations obvious.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 7, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422